FILED
                                                                        APRIL 19, 2022
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Detention of:            )
                                              )         No. 38551-5-III
J.B.                                          )
                                              )
                                              )         UNPUBLISHED OPINION
                                              )
                                              )
                                              )

       FEARING, J. — We affirm the superior court’s involuntary commitment of

appellant J.B. based on a grave disability. In doing so, we reject J.B.’s legal contention,

under RCW 71.05.020(24)(b), that a petitioner for involuntary commitment must show

deterioration of the commitee’s mental health from some earlier condition.

                                          FACTS

       This petition for involuntary commitment began with an alleged assault on law

enforcement officers by J.B. Before this confrontation, J.B. had incurred ten criminal

convictions.

       On seeing two law enforcement officers, J.B. exited his vehicle, approached the

officers, and spoke with them while recording the interaction with his cell phone. After

reviewing a database, the officers learned that J.B. had multiple outstanding charges and

a suspended driver’s license. When the officers arrested him, J.B. allegedly resisted and

spat at the officers.
No. 38551-5-III
In re the Detention of: J.B.


       The State of Washington charged J.B. with two felony counts of assault in the

third degree. The superior court found J.B. incompetent to assist in his own defense as a

result of a mental disease or defect. The court dismissed the criminal charges and

ordered seventy-two hours’ detainment for evaluation of a potential civil commitment of

J.B. Following a mental status evaluation, Western State Hospital staff diagnosed J.B.

with “Other Specified Schizophrenia Spectrum and Other Psychotic Disorder.” Clerk’s

Papers (CP) at 10.

                                       PROCEDURE

       Drs. Daniel Paredes and Wendi Wachsmuth of Western State Hospital petitioned

the superior court to detain J.B. for involuntary treatment beyond the seventy-two hours.

The petition alleged that J.B. suffered a grave disability and he presented a substantial

likelihood of repeating violent acts as a result of a behavioral health disorder.

       In a declaration supporting the commitment petition, Drs. Daniel Paredes and

Wendi Wachsmuth averred that J.B. had a history of mental illness and treatment

beginning in 2007. The declaration reported that J.B. maintained a disordered thought

process, disclosed only vague information, and encountered difficulty remaining focused

on conversations. J.B. paused for extended periods of time before answering questions.

Although J.B. successfully communicated his needs, his speech pattern lagged. He

answered questions with tangential and disorganized responses. J.B. expressed grandiose

personal goals and experiences with religious and philosophical themes. When speaking

                                              2
No. 38551-5-III
In re the Detention of: J.B.


to treatment providers, J.B. turned and looked out of the windows behind himself and

peered the background for others. J.B. responded favorably to antipsychotic medications

when he willingly accepted the medication or when a court order forced administration of

drugs, but J.B. refused medications and other treatment on commitment. J.B. denied any

mental illness and functional impairment.

       Daniel Paredes and Wendi Wachsmuth avowed, in their joint declaration, that

Western State Hospital staff had noted, during J.B.’s earlier visits, behaviors similar to

the recent assault on law enforcement officers. J.B. assaulted staff members. The joint

declaration of the mental health treatment providers concluded:

              Due to his [J.B.’s] proven history of assaultive behavior without
       such psychiatric and psychosocial interventions, it is recommended he
       remains in the secure setting of Western State Hospital for continuing
       treatment. In his current state, it is substantially likely he would reoffend in
       a manner similar to that described in the arresting officers’ reports if he was
       discharged to the community without further treatment.

CP at 12.

       A superior court commissioner conducted a hearing on the petition for

commitment. At the evidentiary hearing, the State, through the petitioners Daniel

Paredes and Wendi Wachsmuth elected to limit the commitment request solely on a grave

disability.

       During the hearing testimony, Dr. Wendi Wachsmuth described J.B. assaulting

other patients without provocation. J.B., according to Wachsmuth, spoke loudly, rapidly,


                                              3
No. 38551-5-III
In re the Detention of: J.B.


and incoherently to staff members. J.B. frequently peered over his shoulder even when in

a secure room. This paranoia contributed to his aggressive behavior.

       Dr. Wendi Wachsmuth testified that J.B. did not recognize the need for medication

and refused to take any psychoactive drugs. J.B. likely would not seek treatment if

discharged from the hospital. He lacked volitional control of his aggressive behavior

without medication. Wachsmuth concluded that J.B. would be unable to meet his basic

health and safety needs in the community.

       J.B.’s great-grandmother testified on his behalf. She testified that she had spoken

with an alternative treatment facility, Navos that would provide housing and care for J.B.

       J.B. testified that he previously resided and engaged in services at Navos. He

avowed that other patients assaulted him at Western State Hospital, but that staff unfairly

accused him of being the aggressor because staff only witnessed the ending of the fights.

On cross-examination, J.B. addressed his insight into his condition and aptitude for

treatment:

              Q [State Attorney:] Do you have a mental health disorder?
              A [J.B.:] I have been diagnosed with an unspecified mental health
       disorder not otherwise specified and with it being a broad, generic,
       understanding that everybody has faults, I definitely recognize that I’m not
       perfect and there are definitely areas in my life to improve, and I am
       definitely a believer in God and I know that every single day is a day to
       build upon, to build a strong character, and build upon those building
       blocks and use different coping mechanisms to deal with stress, use
       different coping mechanisms to deal with anxiety, to deal—use different
       coping mechanisms to deal with anger, to use different coping mechanisms


                                             4
No. 38551-5-III
In re the Detention of: J.B.


       to deal with insecurity that essentially everybody on a daily basis that the
       finest citizens use—
               Q [State Attorney:] I’m going to interrupt you real quick, [J.B.].
               Can I—I’m just going to ask another question. What is your plan to
       engage in safe behaviors if you were to be released from the hospital?
               A [J.B.:] Absolutely.
               I have a loving great grandmother who definitely can always use a
       helping hand around the house. It is Covid and I don’t want to be in and
       out of any type of environment as well as I am—my father is an attorney
       and I have been making contact with him and I look forward to being able
       to make a connection with him and being able to take over his law firm that
       he had and holds out in Texas. He received a JD [juris doctor degree] at the
       University of Washington in 1997 and I was born in 1995. So essentially
       I’m a prodigy of law.
               And I definitely am dedicated to the highest calling of life, and
       God’s calling within my life, and to be able to remain, to keep, negative
       people out of my association to definitely be [indiscernible] to God
       [indiscernible] every single day. As well as engage into all and any
       opportunities to be able to speak not only with resource specialists, as far as
       having any type of needs, to be able to attend and sign up for online classes,
       and be able to pursue and further my education, as well as being able to
       attend different online seminars about entrepreneurship—

CP at 55-56 (some alterations in original).

       The superior court commissioner ordered ninety days involuntary commitment

because of a grave disability. In findings of fact, the commissioner wrote:

              [J.B.’s] current mental status examination reveals:
              Disorganization in thought expression; latency; loosely organized.
       Speech rapid; difficult to follow; loud. Insight lacking. Not appropriate in
       the hospital w/out incidences of aggression. Paranoid ideation. Refusing
       meds. Attends groups sporadically.

CP at 22.




                                              5
No. 38551-5-III
In re the Detention of: J.B.


       J.B. requested that a superior court judge revise the commissioner’s decision. The

superior court denied J.B.’s motion and adopted the commissioner’s findings and

conclusions.

                                  LAW AND ANALYSIS

       On appeal, J.B. assigns factual and legal error. He first contends that the superior

court applied an erroneous test when assessing whether he suffered from a grave

disability. He maintains that the superior court should have required a showing by the

petitioners of deterioration from an earlier status. Second, he argues that, even under the

test applied by the superior court, the State failed to present sufficient facts for

involuntary commitment.

                                  Meaning of Deterioration

       The Involuntary Treatment Act (ITA), chapter 71.05 RCW, governs civil

commitments of persons suffering from behavioral health disorders. In accordance with

the act, the State holds a legitimate interest in protecting the community from the

dangerously mentally ill and in providing care to those who are unable to care for

themselves. In re Detention of LaBelle, 107 Wn.2d 196, 201, 728 P.2d 138 (1986).

       Involuntary commitment administers “a massive curtailment of liberty.”

Humphrey v. Cady, 405 U.S. 504, 509, 92 S. Ct. 1048, 31 L. Ed. 2d 394 (1972).

Accordingly, substantive due process of law will not permit the State to commit an

individual solely on the basis of mental illness. In re Detention of LaBelle, 107 Wn.2d

                                               6
No. 38551-5-III
In re the Detention of: J.B.


196, 201 (1986). A State cannot constitutionally confine without more an individual who

can survive safely in freedom by himself or with the help of willing and responsible

family members or friends. O’Connor v. Donaldson, 422 U.S. 563, 576, 95 S. Ct. 2486,

45 L. Ed. 2d 396 (1975).

       Under Washington’s ITA, mental health treatment providers may commit a person

for involuntary treatment if “[s]uch person is gravely disabled.” RCW 71.05.280(4). A

person may be “gravely disabled” under two alternative tests:

               “Gravely disabled” means a condition in which a person, as a result
       of a behavioral health disorder: (a) Is in danger of serious physical harm
       resulting from a failure to provide for his or her essential human needs of
       health or safety; or (b) manifests severe deterioration from safe behavior
       evidenced by repeated and escalating loss of cognitive or volitional control
       over his or her actions and is not receiving such care as is essential for his
       or her health or safety.

RCW 71.05.020(24). Following a finding of grave disability, a court may order

involuntary commitment for up to ninety days if the court also finds “that the best

interests of the person or others will not be served by a less restrictive treatment which is

an alternative to detention.” RCW 71.05.320(1)(a).

       At the involuntary commitment hearing, petitioners Daniel Paredes and Wendi

Wachsmuth relied only on prong (b) of RCW 71.05.020(24). On appeal, the State also

contends that sufficient evidence supported a finding of a grave disability under prong (a)

of the statute. J.B. objects to the employment of prong (a) because the superior court



                                              7
No. 38551-5-III
In re the Detention of: J.B.


never entertained involuntary commitment under this prong. Since we affirm based on

prong (b), we do not address prong (a).

       RCW 71.05.020(24)(b)’s definition of “grave disability” requires the petitioner to

show a “severe deterioration from safe behavior.” By focusing on the word

“deterioration,” J.B. contends that petitioners Daniel Paredes and Wendi Wachsmuth

needed to present evidence of some earlier base line of his mental health status, during

which he engaged in safe behavior, and some worsening of his mental health from that

base line. Whereas J.B.’s contention reasonably follows from the language of the

statutory definition, such an interpretation of the statute would create farcical results.

Someone who had engaged in extended unsafe behavior could avoid needed commitment

and the public could face danger unless the petitioner unearthed evidence of a past time

when the commitee behaved appropriately. Therefore, the Washington Supreme Court

rejected this argument in In re Detention of LaBelle, 107 Wn.2d 196, 205-08 (1986).

       When undertaking an extended analysis of prong (b) in Detention of LaBelle, the

Washington Supreme Court wrote that a strict and literal reading of prong (b) would:

               result in absurd and potentially harmful consequences, for a court
       would be required to release a person whose condition, as a result of the
       initial commitment, has stabilized or improved minimally—i.e., is no
       longer “escalating”—even though that person otherwise manifests severe
       deterioration in routine functioning and, if released, would not receive such
       care as is essential for his or her health or safety.




                                               8
No. 38551-5-III
In re the Detention of: J.B.


In re Detention of LaBelle, 107 Wn.2d at 207 (citing predecessor statute). The Supreme

Court upheld a commitment when the commitee’s condition had stabilized or improved

slightly while in the hospital, because the weight of the evidence suggested he would be

unable to receive essential care if released.

       Based on Detention of LaBelle, prong (b) does not require a petitioner to

demonstrate a commitee’s prior medical history in order to prove deterioration. If a

petitioner can demonstrate that a defendant’s routine functioning is negatively impacted

by a lack of cognitive or volitional control, a court may infer that the respondent’s mental

condition deteriorated. A court’s inquiry focuses on the recent incidents or episodes

leading to the initial evaluation for commitment, not the history of mental illness.

                                  Sufficiency of Evidence

       J.B. challenges the sufficiency of evidence even under Detention of LaBelle rules

of grave disability. The petitioner bears the burden of proving by clear, cogent, and

convincing evidence a grave disability. Morris v. Blaker, 118 Wn.2d 133, 137, 821 P.2d

482 (1992). A trial court’s finding of grave disability must be supported by substantial

evidence that the trial court could reasonably have found to be clear, cogent, and

convincing. In re Detention of LaBelle, 107 Wn.2d 196, 209 (1986). In considering a

commitee’s challenge to evidence, this court views the evidence in the light most

favorable to the petitioner and does not review the trial court’s decisions regarding

witness credibility or the persuasiveness of the evidence. In re Detention of A.F., 20 Wn.

                                                9
No. 38551-5-III
In re the Detention of: J.B.


App. 2d 115, 498 P.3d 1006, 1012 (2021). When a superior court denies a motion to

revise a commissioner’s ruling, the commissioner’s decision becomes the superior court’s

decision. In re Detention of A.M., 17 Wn. App. 2d 321, 330, 487 P.3d 531 (2021).

       A trial court must enter written findings of fact sufficiently specific to permit

meaningful review. In re Detention of LaBelle, 107 Wn.2d 196, 218 (1986). Findings

may be sufficient even if they are implicit in the formal written findings of fact. In re

Detention of A.F., 498 P.3d 1006, 1011 (2021). Even when the written findings are

inadequate, this court may look to the record to help determine the sufficiency of the

evidence. In re Detention of LaBelle, 107 Wn.2d at 219.

       The commissioner’s written findings, as adopted by the superior court, declare:

              [J.B.’s] current mental status examination reveals:
              Disorganization in thought expression; latency; loosely organized.
       Speech rapid; difficult to follow; loud. Insight lacking. Not appropriate in
       the hospital w/out incidences of aggression. Paranoid ideation. Refusing
       meds. Attends groups sporadically.

CP at 22.

       The evidence, consistent with the findings of fact, showed J.B. to attack law

enforcement officers and other patients in Western State Hospital as a result of his mental

illness. J.B.’s aggressiveness resulted from his paranoia of others. He refused treatment.

Thus, the record contains sufficient evidence that J.B.’s mental functions had deteriorated

due to a lack of cognitive and volitional control.



                                             10
No. 38551-5-III
In re the Detention of: J.B.


       In In re Detention of LaBelle, 107 Wn.2d 196 (1986), the Supreme Court upheld a

prong (b) commitment when Maurice Marshall, suffering from a mental disorder, acted

hostile towards others and assaulted a bartender. In In re Detention of A.M., 17 Wn. App.

2d 321 (2021), this court found deterioration in routine functioning when A.M. harassed a

stranger and maintained an agitated and angry state.

                                     CONCLUSION

       We affirm the 90-day involuntary commitment of J.B.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:



______________________________
Siddoway, C.J.


______________________________
Staab, J.




                                            11